Case 7:20-cv-00287-MFU-JCH Document 27 Filed 11/04/20 Page 1 of 9 Pageid#: 139




                    IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF VIRGINIA
                             ROANOKE DIVISION

 ADRIAN TOSADO,                                )     Civil Action No. 7:20-cv-00287
     Plaintiff,                                )
                                               )
 v.                                            )
                                               )     By: Michael F. Urbanski
 GILBERT, et al.,                              )     Chief United States District Judge
      Defendants.                              )

                               MEMORANDUM OPINION

        Adrian Tosado, a federal inmate proceeding pro se, filed this civil rights action pursuant

 to Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971).

 His amended complaint asserts claims against five defendants, all of whom worked at the

 United States Penitentiary in Lee County (“USP Lee”) at the time of the alleged events.

 Pending before the court is Tosado’s motion for preliminary injunction. ECF No. 2. For the

 reasons discussed herein, the motion will be denied.

                                     I.      BACKGROUND

        Tosado’s original complaint alleged that defendants violated his Eighth Amendment

 rights when they failed to protect him from two attacks by two different inmates. Because his

 original complaint failed to identify specific actions by the defendants, however, the court

 directed Tosado to file an amended complaint, which he did. The court has since directed the

 Clerk to attempt service of process of the amended complaint on the named defendants, and

 no response is yet due by them.

        In his amended complaint, Tosado alleges that he completed a term of disciplinary
Case 7:20-cv-00287-MFU-JCH Document 27 Filed 11/04/20 Page 2 of 9 Pageid#: 140




 segregation in the special housing unit (“SHU”). 1 He then refused to go to general population

 because he was concerned about potential conflicts with any members of two jail gangs. 2

 When he found out he was to be assigned to a cell with an MS-13 gang member (although still

 in the SHU, see Spearen Decl. ¶ 21), he told defendants Gilbert and Parson that he could not

 be put in the cell with that inmate. Gilbert threatened to “fuck [him] up” if Tosado did not

 go to the cell, and so Tosado eventually agreed to move into the cell. Within an hour of his

 arrival, he was stabbed in his head, cheek, and bicep by his new cellmate, and he had a torn

 ligament in his thumb. Tosado received stiches, a cast, and staples in his head, and now suffers

 from post-traumatic stress disorder and severe headaches that disrupt his sleep. Am. Compl.

 at 1–2, ECF No. 20.

         The second assault occurred on April 7, 2020, when defendant Hornsberry told Tosado

 that he had to be moved to a different cell in the SHU, again, after Tosado again refused to

 return to general population. Tosado asked if his new cellmate was an active gang member,

 but Hornsberry did not know. Later, as they were walking to the new cell, Hornsberry

 informed Tosado that he thought the new cellmate was a G-27 gang member. Tosado

 responded that he could not share a cell with him if he was an “active” gang member.

 Hornsberry then threatened Tosado, saying he would “fuck [him] up” if he did not go in the

 cell now. Tosado states that his new cellmate attacked him immediately, while he was still



         1 At USP Lee, as at other Bureau of Prisons (“BOP”) facilities, the SHU “is a housing unit where

 inmates are securely separated from the general inmate population [and] may be housed alone or with other
 inmates.” Destiny Spearen Decl. ¶ 3, ECF No. 9-1.

         2  Tosado’s filings are inconsistent in identifying the gangs from which he believes he needs to be
 separated. Compare, e.g., ECF No. 20 at 1 with ECF No. 8 at 1. Further, some of his statements seem to
 suggest he believes he should not be housed with any gang members.
                                                     2
Case 7:20-cv-00287-MFU-JCH Document 27 Filed 11/04/20 Page 3 of 9 Pageid#: 141




 handcuffed, because the other inmate knew that Tosado was “checked in from other inmates.”

 Defendants Roberts and Hornsberry were right there and yelled at the two inmates to stop

 fighting, but the new cellmate continued fighting until pepper spray was used. Id. at 3.

        Immediately afterward, as Tosado was being escorted from the cell, Hornsberry pushed

 down on his neck forcefully, eventually took him to the ground, and proceeded to kick him in

 the ribs, even though Tosado was not being combative. Id. Tosado’s amended complaint

 also alleges, in conclusory fashion in a single sentence, that all the defendants “threw away

 [his] mail and would not allow [him] to file administrative remed[ies].” Id. at 4.

        Tosado does not dispute the evidence presented non-party Warden Streeval that he did

 not have a Central Inmate Monitoring (“CIM”) assignment of separation from either inmate,

 prior to the respective assaults. Instead, Tosado argues that defendants knew he was at risk

 of attack because he told them as he was being transferred that he could not be housed with

 any active gang members. They nonetheless threatened him to get him to go to his assigned

 cell. Tosado also does not dispute that he now has “keep separate” orders from both of the

 inmates who assaulted him.

        The Clerk docketed Tosado’s original complaint as both a complaint and a motion for

 preliminary injunction, because that request for relief appears in the title of the document.

 The only injunctive relief sought in the document, however, is an injunction “prohibiting . . .

 retaliation,” apparently by USP Lee officers. See ECF No. 2 at 2. In a later-filed document,

 Tosado asks for an order of “protective custody” from two specific prison gangs, which he

 names in his filing. ECF No. 8. He states that he fears for his life and asks for an order

 transferring him to a facility that has no members of those gangs. Id.


                                                3
Case 7:20-cv-00287-MFU-JCH Document 27 Filed 11/04/20 Page 4 of 9 Pageid#: 142




         The court ordered the warden of USP Lee, non-party Streeval, to respond to the

 motion for preliminary injunction. In his response, Warden Streeval assumes that Tosado is

 asking for an injunction precluding him from having a cellmate that is a known “gang

 member.” Warden’s Resp. 1, ECF. No. 9. The response includes an affidavit from Destiny

 Spearen, which discusses generally the purposes and use of special housing units within the

 Bureau of Prisons, including at USP Lee. Her affidavit also provides information concerning

 Tosado’s history of filing of administrative remedies and his housing and cell assignment

 history. See generally, ECF No. 9-1. Warden Streeval argues that Tosado cannot make any

 of the four required showings for obtaining preliminary injunctive relief. 3

         Tosado has filed a reply, ECF No. 13, in which he makes three primary points. First,

 he argues the merits of his claim, presumably in response to Streeval’s contention that he is

 not likely to succeed on the merits. Second, Tosado claims that he is seeking a preliminary

 injunction “prohibiting retaliation” by SHU staff, in light of the prior threats toward him and

 his allegation that “[b]eatings in ambulatory restraints were routine at that time.” ECF No. 13

 at 3. 4 Third, he notes that his amended complaint and its attachment specifically allege that

 he was prevented from exhausting administrative remedies because unit members threw away

 the forms he submitted, thereby rendering the BOP’s remedies “unavailable.”

                                             II.     DISCUSSION

         Preliminary injunctive relief is an “extraordinary” remedy that courts should grant only


           3 Warden Streeval’s response did not address any of the allegations in ECF No. 8, which has a viewing

 restriction limited to case participants only. Also, the response was filed before Tosado provided additional
 details regarding the background facts and relief sought in both his reply and his amended complaint.

         4  This allegation does not appear in his complaint or amended complaint. Apparently, Tosado offers
 this as “proof” that he has a genuine fear of retaliation.
                                                       4
Case 7:20-cv-00287-MFU-JCH Document 27 Filed 11/04/20 Page 5 of 9 Pageid#: 143




 “sparingly.” Direx Israel, Ltd. v. Breakthrough Med. Corp., 952 F.2d 802, 816 (4th Cir. 1991).

 The party seeking the preliminary injunction must demonstrate that: (1) he is likely to succeed

 on the merits at trial; (2) he is likely to suffer irreparable harm in the absence of preliminary

 relief; (3) the balance of equities tips in his favor; and (4) an injunction is in the public interest.

 Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20, 22 (2008); League of Women Voters

 of N.C. v. North Carolina, 769 F.3d 224, 249 (4th Cir. 2014). The remedy may be granted

 only on a “clear showing” of entitlement to relief. Winter, 555 U.S. at 22. Critically, the

 movant must satisfy all four requirements to obtain preliminary injunctive relief. Real Truth

 About Obama, Inc. v. FEC, 575 F.3d 342, 345–46 (4th Cir. 2009), vacated on other grounds,

 559 U.S. 1089 (2010).

        Moreover, courts must be particularly cautious in granting any injunctive relief that

 interferes with prison officials’ management of prisons. See Owens v. FCI Beckley, No. 5:12-

 3620, 2013 WL 623089, at *5 (S.D.W. Va. Jan. 31, 2013) (“[P]reliminary injunctive relief

 involving the management of prisons should be granted only under exceptional and

 compelling circumstances). This caution is especially warranted in the context of housing

 assignments for prisoners, which generally are made on an individual basis by prison

 administrators who consider a range of factors. Spearen Decl. ¶¶ 9–14 (noting the

 individualized basis of housing decisions, especially for SHU inmates); see, e.g., Cline v.

 Harmon, No. 5:11-CV-00870, 2012 WL 692974, at *5 (S.D.W. Va. Mar. 2, 2012) (denying

 preliminary injunction in Bivens action seeking transfer to a different prison and noting that

 18 U.S.C. § 3621 vests sole discretion in the BOP to determine the place of a prisoner’s

 imprisonment).


                                                   5
Case 7:20-cv-00287-MFU-JCH Document 27 Filed 11/04/20 Page 6 of 9 Pageid#: 144




        Applying the foregoing standards to Tosado’s motion, the court concludes that he is

 not entitled to relief. As an initial matter, Tosado cannot satisfy the first Winter factor on the

 current record. Although the court is not conclusively deciding the issue of exhaustion at this

 time, at the very least Tosado has not shown a likelihood of success on the merits, given the

 undisputed evidence that he failed to exhaust administrative remedies. The Prison Litigation

 Reform Act requires a prisoner-plaintiff to exhaust his available administrative remedies prior

 be bring suit. 42 U.S.C. § 1997e(a). “[E]xhaustion is mandatory under the PLRA and . . .

 unexhausted claims cannot be brought in court.” Jones v. Bock, 549 U.S. 199, 211 (2007).

 District courts, moreover, may not “excuse a failure to exhaust.” Ross v. Blake, 136 S. Ct.

 1850, 1856 (2016).

        A prison official has the burden to prove an inmate’s failure to exhaust available

 administrative remedies. Jones, 549 U.S. at 216. Once a defendant presents evidence of a

 failure to exhaust, the burden of proof shifts to the inmate to show, by a preponderance of

 the evidence, that exhaustion occurred or administrative remedies were unavailable through

 no fault of the inmate. See, e.g., Tuckel v. Grover, 660 F.3d 1249, 1254 (10th Cir. 2011);

 Graham v. Gentry, 413 F. App’x 660, 663 (4th Cir. 2011) (unpublished).

        “[A]n administrative remedy is not considered to have been available if a prisoner,

 through no fault of his own, was prevented from availing himself of it.” Moore v. Bennette,

 517 F.3d 717, 725 (4th Cir. 2008). “[W]hen prison officials prevent inmates from using the

 administrative process . . . the process that exists on paper becomes unavailable in reality.”

 Kaba v. Stepp, 458 F.3d 678, 684 (7th Cir. 2006).

        Tosado contends that the BOP’s administrative remedies were not “available” to him,


                                                 6
Case 7:20-cv-00287-MFU-JCH Document 27 Filed 11/04/20 Page 7 of 9 Pageid#: 145




 and he claims that unidentified officers on unidentified dates failed to forward for processing

 forms he submitted. But numerous courts within the Fourth Circuit and elsewhere have held

 that “unsubstantiated and conclusory assertions by prisoner-plaintiffs that prison grievances

 were hindered, without providing any details regarding the date the alleged grievances were

 submitted or to whom they were submitted, fail to create a genuine issue of material fact

 sufficient to withstand summary judgment.” Pickens v. Lewis, No. 1:15-CV-275-FDW, 2017

 WL 3277121, at *4 (W.D.N.C. Aug. 1, 2017). Tosado has not yet presented any details

 constituting more than “unsubstantiated and conclusory assertions” of unavailability. See id.

 Thus, based on the current record, he has failed to show a likelihood of success on the merits.

          Tosado’s motion also must be denied because he cannot satisfy the second Winter

 factor. As to this factor, the court addresses separately the two distinct aspects of relief Tosado

 seeks.

          Tosado’s first request is to be transferred to a different facility that has no members of

 the two gangs he identifies. As already noted, though, ordering the transfer of a prisoner is a

 drastic remedy in light of the discretion of the BOP to determine housing assignments. 18

 U.S.C. § 3621; see also Cline, 2012 WL 692974, at *5 (relying on § 3621 to denying preliminary

 injunction in Bivens action seeking transfer to a different prison). The facts here do not

 warrant such relief.

          As to the specific inmates who attacked Tosado, the sworn testimony before the

 court—which Tosado does not dispute—is that there are now orders in place to keep him

 separate from both of those individuals. Thus, he cannot show that he faces any likelihood

 of attack from either of them, let alone harm that is “actual and imminent.” Direx Israel, Ltd.,


                                                  7
Case 7:20-cv-00287-MFU-JCH Document 27 Filed 11/04/20 Page 8 of 9 Pageid#: 146




 952 F.2d at 812.

        Similarly, Tosado has not provided any specific information as to why he, in particular,

 is at risk from any of the particular gangs he identifies, or as to all “active gang members,”

 which would include a sizeable segment of the federal prison population. He seems instead

 to be making the argument that any inmate who has been housed in protective custody at any

 point cannot be housed with active gang members. That is not BOP policy, however. Spearen

 Decl. ¶¶ 12–14. And the scant evidence before the court does not support a conclusion that

 Tosado—apparently a gang member himself, see ECF No. 9 at 9—must be housed separately

 from all gang members or risk an imminent attack.

        In short, Tosado simply has not presented facts that he cannot safely be housed in

 some setting or cell at USP Lee. Accordingly, his request for a transfer is also denied.

        Tosado’s second request, which seeks or an order prohibiting SHU officers from

 “retaliating” against him, fails for like reasons: he has not shown that he faces actual and

 imminent harm without such an order. Although he contends that certain of the defendants

 threatened him to get him to go along with both of the cell assignments, he has not shown a

 reasonable likelihood that, without the court’s intervention, the same harm is likely to occur

 again, such that the harm is “neither remote nor speculative, but actual and imminent.”

 Direx Israel, Ltd., 952 F.2d at 812; see also Williams v. Maryland, No. CIV.A. DKC 09-0879,

 2011 WL 3422825, at *9 (D. Md. Aug. 3, 2011) (denying prisoner’s motion for preliminary

 injunction where plaintiff had only speculative and “unsubstantiated fears” of retaliation

 from corrections officers).




                                                8
Case 7:20-cv-00287-MFU-JCH Document 27 Filed 11/04/20 Page 9 of 9 Pageid#: 147




                                  III.   CONCLUSION

       For the foregoing reasons, Tosado’s motion for preliminary injunction, ECF No. 2,

 will be DENIED. An appropriate order will be entered.

                                         Entered: November 4, 2020
                                                           Michael F. Urbanski
                                                           Chief U.S. District Judge
                                                           2020.11.04 08:50:53
                                                           -05'00'

                                         Michael F. Urbanski
                                         Chief United States District Judge




                                           9
